ON REHEARING.
In these cases we granted rehearings on defendant's claim that under the record and issues we went beyond our province in construing the ordinance involved. *Page 486 
The claim of plaintiff that the ordinance was unconstitutional required not only a reading of the ordinance by the court but also a reasonable construction of its provisions.
As stated in People v. Zerillo, 219 Mich. 635, 641
(24 A.L.R. 1115), "It is our duty, if possible, to so construe the act (legislative) in question as to make it harmonize with constitutional provisions."
We said in our former opinion, "To decide the cases we must construe the ordinance. The language is awkward."
Construction of the ordinance was before the court when the cases were first submitted. The rehearings have been had and we find no occasion to depart from our former holdings. Our former holdings are affirmed, with costs to plaintiffs.
STARR, C.J., and NORTH, BUTZEL, BUSHNELL, SHARPE, BOYLES, and REID, JJ., concurred. *Page 487